Tilson, Judge:
The appeals listed in schedule A, hereto attached and made a part hereof, involve the proper dutiable value of certain furniture imported from Mexico, and were submitted for decision upon a stipulation to the effect that the price at which this merchandise was freely offered for sale at the time of exportation to all purchasers in the open market of the country from which exported, in the usual wholesale quantities and in the ordinary course of trade, was the invoice unit price, plus 15 per centum, and appeal 126492-A was limited to wooden chairs.
Accepting this stipulation as a statement of fact, I find the proper dutiable foreign values of the merchandise set out above to be the invoice unit price, plus 15 per centum. Judgment will be rendered accordingly.